IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60652
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WILLIAM GREGORY HUDSPETH,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC No. 1:00-CR-19-ALL-S
                         --------------------
                             May 31, 2001

Before HIGGINBOTHAM, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM:*

     William Gregory Hudspeth appeals from his conviction of wire

fraud.    He argues that the district court erred by denying his

motion for a new trial because a Government witness alluded to

plea negotiations on cross-examination; that the district court

erred by allowing testimony concerning false documents

purportedly submitted to the Nigerian government; that he

received ineffective assistance of counsel; and that the

cumulative effect of errors at his trial violated the Due Process

Clause.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-60652
                                  -2-

     Hudspeth’s attorney, by asking the witness when a second

meeting between Hudspeth and the witness occurred, effectively

assumed the risk that the witness would mention plea

negotiations.   Moreover, the attorney, as a matter of trial

strategy, attempted to use the mention of plea negotiations to

introduce a letter in which Hudspeth informed the prosecutor that

he could not plead guilty.    Hudspeth opened the door to this line

of testimony, and he cannot now complain of the result.       See

United States v. Delk, 586 F.2d 513 (5th Cir. 1978).    Moreover,

Hudspeth did not timely object at trial, so we review for plain

error only.   Hudspeth has not demonstrated plain error regarding

the witness’s allusion to plea negotiations.    See United States

v. Loney, 959 F.2d 1332, 1341 & n.22 (5th Cir. 1992).

     The evidence about false invoices supposedly submitted to

Nigerian authorities was intrinsic to Hudspeth’s fraud scheme.

How Hudspeth and the Nigerians arranged to present the fraudulent

claims for payment was part of the same criminal episode that

resulted in Hudspeth directing his employer’s banks to send funds

to the Nigerian accounts.    United States v. Powers, 168 F.3d 741,

748 (5th Cir.), cert. denied, 528 U.S. 945 (1999).

     Hudspeth’s ineffective-assistance claims are sufficiently

developed in the record for consideration by this court.       Cf.

United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987)(as

a general rule this court will not address ineffective assistance

on direct appeal).   Hudspeth, however, has failed to demonstrate

that he received ineffective assistance of counsel.     See

Strickland v. Washington, 466 U.S. 668, 687 (1984).
                             No. 00-60652
                                  -3-

     Lastly, Hudspeth argues that the cumulative effect of these

errors denied him a fair trial.    If Hudspeth is seeking to

advance any argument here distinct from the three points of error

already discussed, it is unavailing.    As we have explained, we do

not find that a set of district court rulings – all of which are

constitutional exercises of the district court’s discretion –

somehow transform themselves into a constitutional violation when

accumulated.     See United States v. Loe, 2001 WL 388098, *10 n.68

(5th Cir. April 17, 2001).    We acknowledge that trials are path

dependent, such that a ruling which would be perfectly

permissible in a vacuum might be impermissible when viewed in

light of previous rulings.     See id. (acknowledging this point in

the context of evidentiary rulings).     Thus, for example, a

district court ruling under Federal Rule of Evidence 403 to

exclude evidence on grounds of undue delay might be perfectly

permissible when viewed in a vacuum, yet be impermissible if

preceded by rulings barring other evidence such that the 403

ruling closed off a party’s last chance to present a crucial

element of its case.    In such a case, however, the party should

be able to show with particularity the relationship between the

various rulings, and explain how the later ruling is

impermissible in light of the prior rulings.    Hudspeth, however,

makes no such showing in this case; rather he presents only the

bare assertion that his first three points of error add up to a

whole greater than the sum of its parts.    We are not convinced.

     AFFIRMED.